DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fricke et al (U.S. Pub. 2017/0050438)
Regarding claim 1, a liquid ejection head, comprising a first head unit (204-1) configured to eject a liquid from a plurality of nozzles arranged in a first direction (Figure 2)
A second head unit (204-2) configured to eject the liquid from a plurality of nozzles arranged in the first direction, the second head unit being shifted with respect to the first head unit in both of the first direction and a second direction orthogonal to the first direction (Figure 2; Paragraphs 0019-0020)

A second wiring member (228-1) having flexibility and drawn from the first head unit (204-1) in the second direction toward the second head unit (204-2), the second wiring member extending in the second direction through a space existing next to the second head unit in the first direction (Figure 2; Paragraph 0019)
Regarding claim 2, wherein no wiring members extend from one of opposite sides of the second head unit that is remote from the first wiring member (Figure 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al (U.S. Pub. 2017/0050438) in view of Choy et al (U.S. Pub. 2017/0028713)
Regarding claim 3, Fricke discloses wiring member (226-2) extending from the second head unit (204-2) in the second direction (Figure 2)
Choy discloses the wiring member extending in a third direction that is a direction orthogonal to the first direction and the second direction and away from the nozzles (Figures 1-2, 6; Paragraph 0017)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Choy into the device of Fricke, for the purpose of driving fluid ejector elements
Regarding claim 4, Choy discloses the wiring member extending again in the second direction after extending in the third direction (Figures 1-2, 6; Paragraph 0017)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Choy into the device of Fricke, for the purpose of driving fluid ejector elements


    PNG
    media_image1.png
    673
    826
    media_image1.png
    Greyscale

Regarding claim 5, Fricke discloses two first head units (204-1; 204-3) arranged in the first direction with a first space interposed there between; wherein the first wiring member extends through the first space (Figure 2)
Regarding claim 6, two second head units arranged in the first direction with a second space interposed there between; wherein the second wiring member extends through the second space (Figure 2; Paragraph 0019).  Fricke discloses the example of three MEMS die (204), as shown in figure 2, are not 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of a plurality of first head units and second head units, as suggested by Fricke, for the purpose of increasing the printing width the of printing apparatus.
Regarding claim 7, Fricke discloses wherein the first wiring member includes a drive circuit (Figure 2; Paragraph 0019; ASIC)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	February 4, 2022